

BANKNORTH, N. A.
COMMERCIAL LOAN AGREEMENT





BORROWERS’ NAMES AND ADDRESSES:   DESCRIPTION OF LOANS:       BRANDPARTNERS
GROUP, INC.   Revolving Line of Credit Loan: BRANDPARTNERS RETAIL, INC.  
$5,000,000.00       10 Main Street    Term Loan: $2,000,000.00 Rochester, New
Hampshire 03839     DATE OF THIS AGREEMENT: May ___, 2005    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
THIS COMMERCIAL LOAN AGREEMENT (this “Agreement”), is made as of the date set
forth above, between the above-named borrowers, BRANDPARTNERS GROUP, INC., a
Delaware corporation (“BPG”) and BRANDPARTNERS RETAIL, INC. (“BPR”), a New
Hampshire corporation, each with executive offices at 10 Main Street, Rochester,
New Hampshire 03839 (BPG and BPR being jointly, severally, and collectively, the
“BORROWER”); GRAFICO INCORPORATED, a Delaware corporation, with executive
offices at 10 Main Street, Rochester, New Hampshire 03839 (the “GUARANTOR”); and
BANKNORTH, N. A., a national banking association with a business address of 5
Commerce Park North, Bedford, New Hampshire 03110 (the “BANK”). The BORROWER and
GUARANTOR have requested for the BANK to extend a revolving line of credit loan
and a term loan to the BORROWER, all pursuant to the terms and conditions of
this Agreement and each of the other Loan Documents (as hereinafter defined).
Each of the loans to the BORROWER as first described above, as the same may
hereafter be renewed, replaced, amended, extended or increased, is hereinafter
sometimes referred to individually as a “Loan” and collectively as the “Loans”.
All of the Loans are, together with all other joint and several debts,
liabilities and obligations of BORROWER to the BANK, direct or indirect,
absolute or contingent, now existing or hereafter arising, including, but not
limited to, the obligations of the BORROWER to BANK under agreements pertaining
to any interest rate swap, cap, floor or hedging transaction, hereinafter
sometimes collectively referred to as the “Obligations”. Each Loan is or shall
be evidenced by a promissory note (individually a “Note” and collectively the
“Notes”). GUARANTOR is a wholly-owned subsidiary of BPG and, in consideration of
BANK extending the Loans to the BORROWER, shall unconditionally guaranty all of
the Obligations of the BORROWER to the BANK. Each Loan of BORROWER and all of
the other Obligations of BORROWER are and shall be secured pursuant to a
Security Agreement of each BORROWER and GUARANTOR in favor of the BANK of near
or even date herewith (collectively, the “Security Agreement”) and certain other
Loan Documents. The BORROWER and GUARANTOR will execute in connection with this
Agreement and may hereafter execute certain other documents, certificates and
agreements, including documents pertaining to any interest rate swap, cap,
floor, or hedging transaction, all of which are, together with this Agreement,
the Notes, and the Security Agreement, and as all of the same may be hereafter
amended, modified, replaced, revised, renewed, or extended, sometimes
collectively referred to herein as the “Loan Documents”. Each Loan, whether now
existing or hereafter arising, is made upon and subject to the terms and
conditions set forth in the Note evidencing such Loan, the Security Agreement,
the other Loan Documents, and this Agreement. The terms, conditions,
representations, warranties, and covenants set forth in this Agreement are in
addition to, and not in limitation of, the terms, conditions, representations,
warranties, and covenants set forth in the other Loan Documents. In the event of
any conflict between the terms, conditions, representations, warranties, and
covenants contained in the Loan Documents, this Agreement shall control. All of
the terms, conditions, representations, warranties, and covenants set forth in
this Agreement and in the other Loan Documents, and all of the Obligations,
shall apply to, be binding upon, and be deemed to be made by each BORROWER and
GUARANTOR, jointly, severally, separately, and individually. For purposes of
this Agreement and the Loan Documents and unless otherwise specifically defined,
the term “material” where used as an adjective shall mean any transaction, loss,
liability, value, consideration, matter, or amount which individually or in the
aggregate exceeds $100,000.00; provided that any failure to pay the Loans or any
of the other Obligations in whole or in part as and when due shall always be
deemed “material” regardless of the dollar amount involved.


 
 

--------------------------------------------------------------------------------

 
IN CONSIDERATION OF the Loans made or to be made by BANK to the BORROWER, and of
all other Obligations of the BORROWER to the BANK, BORROWER, GUARANTOR, and BANK
hereby agree as follows:


I. REVOLVING LINE OF CREDIT LOAN. The Revolving Line of Credit Loan first
described above (the “Revolving Line of Credit Loan”) made available by the BANK
to the BORROWER shall be upon and subject to the terms and conditions set forth
in the Revolving Credit Promissory Note of near or even date herewith,
evidencing such Loan (as the same may be hereafter amended, modified, revised,
renewed, or extended, the “Revolving Line of Credit Note”), the other Loan
Documents, and this Agreement.


A. Maximum Available Amount. The maximum amount available to the BORROWER from
time to time under the Revolving Line of Credit Loan shall be Five Million
Dollars ($5,000,000.00).


B. Advances. The Revolving Line of Credit Loan shall be disbursed, advanced,
readvanced, and repaid as provided in the Revolving Line of Credit Note and this
Agreement. Through and until the Revolving Line of Credit Maturity Date,
BORROWER may request advances orally or in writing from time to time in
accordance with such procedures as the BANK may from time to time specify in an
amount such that the aggregate amounts outstanding under the Revolving Line of
Credit Loan do not exceed the maximum available amount as set forth in Section
I. A. above. The BANK shall be under no obligation to make any advance
(automatic or otherwise) at any time or times during which an Event of Default
has occurred and is existing under this Agreement or the Loan Documents, or if
any condition exists which, if not cured, would with the passage of time or the
giving of notice, or both, constitute such an Event of Default. At the time of
each advance and readvance under the Revolving Line of Credit Loan, BORROWER
shall immediately become indebted to the BANK for the amount thereof. Each such
advance or readvance may be credited by the BANK to any deposit account of
BORROWER with the BANK, be paid to BORROWER, or applied to any Obligation, as
the BANK may in each instance elect. BORROWER authorizes the BANK to charge any
account which BORROWER maintains with the BANK for any payments which BORROWER
may or must make, or customarily makes, to the BANK from time to time.


 
-1-

--------------------------------------------------------------------------------

 
C. Payment of Principal. The BORROWER shall make payments of principal under the
Revolving Line of Credit Loan from time to time in such amounts as is required
to maintain the outstanding principal thereunder at or below the maximum
available amount set forth in Section I. A. above. THE ENTIRE AMOUNT OF
OUTSTANDING PRINCIPAL, ACCRUED INTEREST AND OTHER CHARGES PAYABLE UNDER THE
REVOLVING LINE OF CREDIT LOAN SHALL BE DUE AND PAYABLE IN FULL ON MAY 4, 2008
(the “Revolving Line of Credit Maturity Date”).


D. Interest Rate. The principal balance outstanding from time to time under the
Revolving Line of Credit Loan shall bear interest in accordance with the
provisions of Section III below and the Revolving Line of Credit Note. Interest
shall be calculated and accrue daily on the basis of actual days elapsed over a
three hundred sixty (360) day banking year.


E. Purposes. Amounts advanced and readvanced to BORROWER under the Revolving
Line of Credit Loan shall be used initially to repay outstanding indebtedness of
BORROWER to Fleet Capital Corporation (a Bank of America company) and Longview
Fund, LP, and thereafter solely for BORROWER’s ordinary working capital needs.


F. Revolving Line of Credit Loan Management. Set forth on Schedule A are
additional terms and conditions relating to the management of the Revolving Line
of Credit Loan.


II. TERM LOAN. The Term Loan first described above (the “Term Loan”) in the
principal amount of Two Million Dollars ($2,000,000.00) first described above
made to BORROWER shall be upon and subject to the terms and conditions set forth
in the Term Note of near or even date herewith made by BORROWER payable to the
order of the BANK evidencing such Term Loan (“Term Loan Note”), the other Loan
Documents and this Agreement. Proceeds of the Term Loan shall be used to repay
outstanding indebtedness of BORROWER to Fleet Capital Corporation (a Bank of
America company) and Longview Fund, LP. The Term Loan shall be repaid as set
forth in the Term Loan Note and this Agreement. The principal balance
outstanding under the Term Loan shall bear interest in accordance with the
provisions of Section III below and the Term Loan Note. Interest shall be
calculated and accrue daily on the basis of actual days elapsed over a three
hundred sixty (360) day banking year.


III. INTEREST RATE PROVISIONS. Unless specifically provided otherwise under the
applicable Note evidencing a Loan, the following provisions shall apply to each
Loan with respect to the interest rate thereunder.


A. Interest Rate Definitions. In addition to terms defined elsewhere in this
Agreement and the Loan Documents, for purposes of this Agreement and the Loan
Documents, the following terms shall have the following meanings:


 
-2-

--------------------------------------------------------------------------------

 
“Banking Day” means a day on which banks are not required or authorized by law
to close in the city in which BANK's principal office is situated. The term
“London Banking Day” means a day on which banks are not required or authorized
by law to close in the city of London, England.


“Business Day” means any Banking Day and, with respect to determining or
selecting the LIBOR Interest Rate, any London Banking Day. If any day on which a
payment is due is not a Business Day, then the payment shall be due on the next
day following which is a Business Day, unless, with respect to a LIBOR Advance,
the effect would be to make the payment due in the next calendar month, in which
event such payment shall be due on the next preceding day which is a Business
Day. Further, if there is no corresponding day for a payment in the given
calendar month (i.e., there is no “February 30th”), the payment shall be due on
the last Business Day of the calendar month.


“LIBOR Rate” means for each Loan a fixed per annum rate of interest equal to
LIBOR plus 250 basis points (2.50%).


“LIBOR Advance” means the principal amount of a Loan as to which the BORROWER
has selected the LIBOR Rate.


“LIBOR” means, as to any LIBOR Advance, the rate per annum as determined on the
basis of the offered rates for deposits in U.S. Dollars, for a period of time
comparable to such LIBOR Advance which appears on the Telerate page 3750 as of
11:00 a.m. London time on the day that is two (2) London Banking Days preceding
the first day of such LIBOR Advance; provided, however, if the rate described
above does not appear on the Telerate System on any applicable interest
determination date, LIBOR shall be the rate (rounded upward, if necessary, to
the nearest one hundred-thousandth of a percentage point), determined on the
basis of the offered rates for deposits in U.S. dollars for a period of time
comparable to such LIBOR Advance which are offered by four major banks in the
London interbank market at approximately 11:00 a.m. London time, on the day that
is two (2) London Banking Days preceding the first day of such LIBOR Advance as
selected by BANK. The principal London office of each of the four major London
banks will be requested to provide a quotation of its U.S. Dollar deposit
offered rate. If at least two such quotations are provided, the rate for that
date will be the arithmetic mean of the quotations. If fewer than two quotations
are provided as requested, the rate for that date will be determined on the
basis of the rates quoted for loans in U.S. dollars to leading European banks
for a period of time comparable to such LIBOR Advance offered by major banks in
New York City at approximately 11:00 a.m. New York City time, on the day that is
two London Banking Days preceding the first day of such LIBOR Advance. In the
event that Bank is unable to obtain any such quotation as provided above, it
will be deemed that LIBOR pursuant to a LIBOR Advance cannot be determined. In
the event that the Board of Governors of the Federal Reserve System shall impose
a Reserve Percentage with respect to LIBOR deposits of Bank, then for any period
during which such Reserve Percentage shall apply, LIBOR shall be equal to the
amount determined above divided by an amount equal to 1 minus the Reserve
Percentage. “Reserve Percentage” shall mean the maximum aggregate reserve
requirement (including all basic, supplemental, marginal and other reserves)
which is imposed on member banks of the Federal Reserve System against
“Euro-currency Liabilities” as defined in Regulation D.
 
 
-3-

--------------------------------------------------------------------------------

 
“Maximum LIBOR Advances” means three (3) LIBOR Advances for the Revolving Line
of Credit Loan which is the maximum number of LIBOR Advances which BORROWER may
have outstanding under such Loan at any time.


“Minimum LIBOR Advance” means $300,000.00 for the Revolving Line of Credit Loan,
which is the minimum amount of principal which the BORROWER may elect to be
subject to a LIBOR Rate under such Loan at any time.


“Minimum LIBOR Advance Increment” means $100,000 which is the minimum increment
of additional principal above the Minimum LIBOR Advance which the BORROWER may
elect to be subject to a LIBOR Rate under the Revolving Line of Credit Loan.
 
“Prime Rate” means the rate published by The Wall Street Journal from time to
time under the category “Prime Rate: The Base Rate on Corporate Loans posted by
at least 75% of the Nation's 30 Largest Banks” (the lowest of the rates so
published if more than one rate is published under this category at any given
time) or such other comparable index rate selected by the BANK in its sole
discretion if The Wall Street Journal ceases to publish such rate. The BORROWER
acknowledges that the Prime Rate is used for reference purposes only as an index
and is not necessarily the lowest interest rate charged by the BANK on
commercial loans. Each time the Prime Rate changes, the interest rate under the
applicable Loan shall change contemporaneously with such change in the Prime
Rate. Interest is calculated and accrued daily on the basis of a 360-day banking
year.


B. Prime Rate. The principal balance outstanding from time to time, or portion
thereof, under the Revolving Line of Credit Loan and the Term Loan which is not
subject to the LIBOR Rate, shall bear interest at a variable annual rate equal
to the Prime Rate.


C. LIBOR Rate. The BORROWER may elect from time to time to have all or a portion
of the outstanding principal under the Revolving Line of Credit Loan bear
interest at a fixed rate equal to the LIBOR Rate. The BORROWER may elect from
time to time to have all, but not less than all, of the outstanding principal
under the Term Loan bear interest at a fixed rate equal to the LIBOR Rate.
BORROWER may select the LIBOR Rate for a LIBOR Advance under a Loan for a period
of one (1) month with respect to such LIBOR Advance (but in no event beyond the
Revolving Line of Credit Maturity Date). BORROWER may only elect the LIBOR Rate
for an outstanding principal amount under a Loan of not less than the Minimum
LIBOR Advance and for the Revolving Line of Credit Loan in increments above such
amounts of not less than the Minimum LIBOR Advance Increment. BORROWER may not
have more than the Maximum LIBOR Advances outstanding under the Revolving Line
of Credit Loan at any time. BORROWER shall notify BANK in writing at least two
(2) Business Days in advance of the date upon which the BORROWER desires a LIBOR
Advance to be effective under a Loan. BORROWER's notice to BANK as aforesaid
shall specify (a) the Loan which is to be subject to the LIBOR Rate, (b) the
outstanding principal amount under the Loan that BORROWER desires to bear
interest at the LIBOR Rate selected (which for the Term Loan shall be deemed to
be the entire outstanding principal amount of the Term Loan), and (c) the date
such election is to be effective (which must be a Business Day). Notwithstanding
the foregoing, if as a result of any change in any foreign or United States law
or regulation (or change in the interpretation thereof) it is determined by BANK
that it is unlawful to maintain a LIBOR Advance, or if any central bank or
governmental authority (foreign or domestic) shall assert that it is unlawful to
maintain a LIBOR Advance, then such LIBOR Advance shall terminate and the
BORROWER shall have no further right hereunder to elect further LIBOR Advances
of the type terminated. If for any reason a LIBOR Advance is terminated or
prepaid prior to the end of the applicable period for which the LIBOR Advance is
to be in effect, the BORROWER shall, upon demand by BANK, pay to BANK any
amounts required to compensate BANK for any losses, costs, or expenses which it
may reasonably incur as a result of such termination or prepayment, including,
without limitation, any losses, costs, or expenses incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by the BANK to
fund or maintain such LIBOR Advance.


 
-4-

--------------------------------------------------------------------------------

 
D. Prepayments of LIBOR Advances. If, at any time the BANK in its sole
discretion should determine that current market conditions can accommodate a
prepayment request with respect to an outstanding LIBOR Advance, BORROWER may
prepay a LIBOR Advance upon at least three (3) Business Days prior written
notice to BANK (which notice shall be irrevocable). BORROWER shall pay to BANK,
upon request of BANK, such amount or amounts as shall be sufficient (in the
reasonable opinion of BANK) to compensate it for any loss, cost, or expense
incurred as a result of: (i) any payment of a LIBOR Advance on a date other than
the last day of the term thereof; (ii) any failure by BORROWER to borrow a LIBOR
Advance on the date specified by BORROWER’s written notice; and (iii) any
failure by BORROWER to pay a LIBOR Advance on the date for payment specified in
BORROWER’s written notice. Without limiting the foregoing, with respect to any
prepayment of a LIBOR Advance BORROWER shall pay to BANK a “yield maintenance
fee” in an amount computed as follows: The current rate for United States
Treasury securities (bills on a discounted basis shall be converted to a bond
equivalent) with a maturity date closest to the term of the LIBOR Advance as to
which the prepayment is made, shall be subtracted from the LIBOR Rate in effect
at the time of prepayment. If the result is zero or a negative number, there
shall be no yield maintenance fee. If the result is a positive number, then the
resulting percentage shall be multiplied by the amount of the principal balance
being prepaid. The resulting amount shall be divided by 360 and multiplied by
the number of days remaining in the term of the LIBOR Advance as to which the
prepayment is made. Said amount shall be reduced to present value calculated by
using the above referenced United States Treasury securities rate and the number
of days remaining in the term of the LIBOR Advance as to which prepayment is
made. The resulting amount shall be the yield maintenance fee due to BANK upon
the payment of the LIBOR Advance. If by reason of an Event of Default, BANK
elects to declare a Loan to be immediately due and payable, then any yield
maintenance fee with respect to each LIBOR Advance shall become due and payable
in the same manner as though the BORROWER had exercised such right of
prepayment. Any prepayment may also result in payments due from the BORROWER to
BANK in accordance with the terms of that certain ISDA Master Agreement between
BORROWER and BANK of near or even date herewith, and under any similar agreement
between BORROWER and BANK pertaining to any interest rate swap, cap, floor or
hedging transaction.


 
-5-

--------------------------------------------------------------------------------

 
E. Default Interest Rate. During the continuance of an Event of Default, after
maturity, or after judgment has been rendered on any of the Obligations,
BORROWER’s right to select the LIBOR Rate shall cease and the unpaid principal
of each Loan shall, at the option of the BANK, bear interest at the Prime Rate
plus five percent (5%) per annum.


F. Interest Rate Computation Convention; Payments. All computations of interest
under each Loan shall be made on the basis of a three hundred sixty (360) day
year and the actual number of days elapsed. Accrued and unpaid interest is
payable monthly in arrears; provided that accrued and unpaid interest on each
LIBOR Advance shall be paid on the expiration of the term thereof.. All payments
shall be made by BORROWER to BANK at its address first set forth above or such
other place as Bank may from time to time specify in writing in lawful currency
of the United States of America in immediately available funds, without
counterclaim or setoff and free and clear of, and without any deduction or
withholding for, any taxes or other payments. All payments shall be applied
first to the payment of all fees, expenses and other amounts due to the BANK
(excluding principal and interest), then to accrued interest, and the balance on
account of outstanding principal; provided, however, that after demand or
default, payments will be applied to the obligations of BORROWER to BANK as BANK
determines in its sole discretion.


IV. FEES. In addition to such other fees as are provided in this Agreement and
in the other Loan Documents, BORROWER agrees to pay the BANK the fees set forth
on Schedule B attached hereto.


V. PAYMENTS. All payments made by the BORROWER of principal and interest on the
Loans, and other sums and charges payable under the Loan Documents, shall be
made to the BANK in accordance with the terms of the respective Loan Documents
in lawful money of the United States of America in immediately available funds
at its office set forth above, or by the debiting by the BANK of the demand
deposit account(s) in the name of the BORROWER at the BANK, or in such other
reasonable manner as may be designated by the BANK in writing to the BORROWER.
The BORROWER authorizes the BANK automatically to debit the BORROWER’s demand
deposit account as aforesaid.


VI. SECURITY; GUARANTY. Each of the Loans and all other Obligations of the
BORROWER to the BANK, whether now existing or hereafter arising, shall at all
times be secured by first priority perfected security interests in the
Collateral (as hereinafter defined), which security interests shall continue
until payment in full of all amounts outstanding under said Loans and the other
Obligations. The term “Collateral” as used herein shall be deemed to include all
property and assets of the BORROWER and GUARANTOR secured, mortgaged, pledged,
assigned, or otherwise encumbered or covered by any of the Loan Documents,
including, but not limited to, the Security Agreement. The BORROWER and
GUARANTOR covenant and agree to take such further actions and to execute such
additional documents as may be necessary from time to time to enable the BANK to
obtain, maintain and perfect the security interests and liens arising under the
Loan Documents. Each of the Loans and all other Obligations of the BORROWER to
the BANK, whether now existing or hereafter arising, shall at all times be
guaranteed by a continuing, unconditional guaranty of the GUARANTOR to the
benefit of the BANK, in form and substance satisfactory to the BANK.


 
-6-

--------------------------------------------------------------------------------

 
VII.  SUBORDINATION AND STANDBY OF DEBT. The BORROWER covenants and agrees that
all existing debt of BORROWER to its officers, directors, and shareholders and
all future debt if permitted hereunder from BORROWER to its officers, directors,
and shareholders, shall be and hereby is, without need for further writing, made
subject and subordinate to the prior payment and performance of all the Loans
and other Obligations of BORROWER. In furtherance of the foregoing, the BORROWER
shall provide such subordinations, certificates, and other documents, and shall
mark its corporate books, records, stock certificates, and ledgers, as the BANK
may reasonably request from time to time, in form and substance satisfactory to
BANK and BANK's counsel, evidencing the subordination of all debt of BORROWER to
its officers, directors, and shareholders, whether now existing or hereafter
arising, in accordance with the covenants of BORROWER hereunder. Notwithstanding
the foregoing provisions, existing and future indebtedness of BPR to Corporate
Mezzanine II, L.P., a British Virgin Islands limited partnership (collectively,
with its successors and assigns, “CMII”), shall be subject to the terms and
conditions of a separate Subordination and Intercreditor Agreement of near or
even date herewith among BPR, GUARANTOR, CMII and BANK (the “CMII Subordination
Agreement”).


VIII. CONTINUING REPRESENTATIONS AND WARRANTIES. BORROWER and GUARANTOR warrant
and represent to the BANK that so long as any of the Obligations is outstanding:


A. Good Standing. Each of BORROWER and GUARANTOR is duly organized, validly
existing, and in good standing under the laws of its state of organization and
is qualified to do business in all other jurisdictions where the nature of the
business conducted or property owned by it require BORROWER or GUARANTOR to be
so qualified. Each of BORROWER and GUARANTOR has the power to own its properties
and to carry on its business as now being conducted.


B. Authority. Each of BORROWER and GUARANTOR has full power and authority to
enter into this Agreement and to borrow under the Loan Documents, to execute and
deliver the Loan Documents and to incur the obligations provided for herein and
in the Loan Documents, all of which have been duly authorized by all proper and
necessary corporate or other action. The persons executing the Loan Documents on
behalf of the BORROWER and GUARANTOR have been duly authorized to do so.


C. Binding Agreement. This Agreement and the Loan Documents constitute the valid
and legally binding obligations of the BORROWER and GUARANTOR, enforceable in
accordance with their terms.


D. Litigation. There are no suits, proceedings, or investigations of any kind or
nature pending or, to the knowledge of the BORROWER or GUARANTOR, threatened
against or affecting the BORROWER or GUARANTOR, which would have, or could be
reasonably expected to have, a material adverse affect on their business
operations or their assets, which have not been disclosed in writing to the
BANK.


 
-7-

--------------------------------------------------------------------------------

 
E. Conflicting Agreements; Consents. There is no charter, bylaw, preference
stock, or trust provision of the BORROWER or GUARANTOR, and no provision(s) of
any existing mortgage, indenture, contract or agreement binding on the BORROWER
or GUARANTOR, or affecting their property, which would conflict with, have a
material adverse affect upon, or in any way prevent the execution, delivery, or
performance of the terms of this Agreement or the Loan Documents. Except for the
consent of CMII under that certain Subordinated Note and Warrant Purchase
Agreement dated October 22, 2001 (the “Note Purchase Agreement”), which consent
has been obtained, neither the BORROWER nor GUARANTOR is required to obtain any
order, consent, approval, authorization of any person, entity, or governmental
authority in connection with or as a condition to the execution, delivery, and
performance of this Agreement or the Loan Documents or the granting of the
security interests and liens in the Collateral.


F. Financial Condition. The financial statements delivered to the BANK by the
BORROWER and GUARANTOR have been and shall be prepared in accordance with
generally accepted accounting principles, consistently applied, are and will be
complete and correct, and fairly present the financial condition and results of
the BORROWER and GUARANTOR. Other than those liabilities disclosed in writing to
the BANK, there are no liabilities, direct or indirect, fixed or contingent, of
the BORROWER or GUARANTOR which are not reflected in the financial statements or
in the notes thereto which would be required to be disclosed therein and there
has been no material adverse change in the financial condition or operations of
the BORROWER or GUARANTOR since the date of such financial statements.


G. Taxes. Each of BORROWER and GUARANTOR has filed all federal, state and local
tax returns required to be filed by it, or have filed an appropriate extension
with respect to the same, and have paid all taxes shown by such returns (or
estimated taxes with respect to any such extensions) to be due and payable on or
before the due dates thereof or, if such taxes are being contested, the BORROWER
or GUARANTOR, as the case may be, have made appropriate reserves therefor.


H. Solvency. The present fair saleable value of the BORROWER's and GUARANTOR’s
assets is greater than the amount required to pay their total liabilities; the
amount of the BORROWER's and GUARANTOR’S capital is adequate in view of the type
of business in which they are engaged; and neither BORROWER nor GUARANTOR would
currently be deemed insolvent under generally accepted accounting principles.


I. Full Disclosure. None of the information with respect to the BORROWER or
GUARANTOR which has been furnished to the BANK in connection with the
transactions contemplated hereby is false or misleading with respect to any
material fact, or omits to state any material fact necessary in order to make
the statements therein not misleading.


J. Employee Benefit Plans. All Plans (as hereinafter defined) which are pension
plans as defined in Section 3(2) of the Employment Retirement Income Security
Act of 1974, as amended (“ERISA”), qualify under Section 401 of the Internal
Revenue Code of 1986 (as amended, the “IRC”), and all Plans are in compliance
with the provisions of the IRC and ERISA, and have been administered in
accordance with their terms. The term “Plan” means any pension plan, as defined
in Section 3(2) of ERISA and any welfare plan, as defined in Section 3(1) of
ERISA, which is sponsored, maintained or contributed to by BORROWER or
GUARANTOR, or any commonly controlled entity, or in respect of which BORROWER or
GUARANTOR, or a commonly controlled entity, is an “employer” as defined in
Section 3(5) of ERISA. With respect to the Plans:


 
-8-

--------------------------------------------------------------------------------

 
(i) Prohibited Transactions. None of the Plans has participated in, engaged in
or been a party to any non-exempt “prohibited transaction” as defined in ERISA
or the IRC, and no officer, director or employee of BORROWER or GUARANTOR has
committed a breach of any of the responsibilities or obligations imposed upon
fiduciaries by Title I or ERISA.


(ii) Claims. There are no material contested claims, pending or threatened,
involving any Plan which is a pension plan by a current or former employee (or
beneficiary thereof) of BORROWER or GUARANTOR, nor is there any reasonable basis
to anticipate any claims involving any such Plan.


(iii) Reporting and Disclosure Requirements. There have been no material
violations of any reporting or disclosure requirements with respect to any Plan
and no such Plan has violated applicable law, including but not limited to ERISA
and the IRC.


(iv) “Accumulated Funding Deficiency”; Reportable Event. No Plan which is a
defined benefit pension plan has (a) incurred a material “accumulated funding
deficiency” (within the meaning of Section 412(a) of the IRC), whether or not
waived, (b) been a plan with respect to which a Reportable Event (to the extent
that the reporting of such events to the Pension Benefit Guaranty Corporation
(the “PBGC”) within thirty (30) days of the occurrence has not been waived) has
occurred and is continuing, or (c) been a Plan with respect to which there
exists conditions or events which have occurred presenting a risk of termination
by PBGC.


(v) Multiemployer Plan. No Plan which is a multiemployer pension plan (as
defined in Section 414(f) of the IRC) to which BORROWER or GUARANTOR contributes
has been a plan with respect to which BORROWER or GUARANTOR has received any
notification that such Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA and no such Multiemployer
Plan is reasonably expected to be in reorganization or to be terminated within
the meaning of Title IV of ERISA. Neither BORROWER nor GUARANTOR has withdrawn
from, or incurred any withdrawal liability to, any multiemployer plan.


(vi) COBRA. There has been no material violation of the applicable requirements
of Section 4980B of the IRC pertaining to COBRA continuation coverage with
respect to any Plan.


(vii) Employee Welfare Benefit Plans. No Plan which is a medical, dental,
health, disability, insurance or other plan or arrangement, whether oral or
written, which constitutes an “employee welfare benefit plan” as defined in
Section 3(1) of ERISA, has any unfunded accrued liability or provides benefits
to former employees or retirees (except as may be required by COBRA).


 
-9-

--------------------------------------------------------------------------------

 
K. Location of Records. All of the material books and records or true and
complete copies thereof relating to the accounts and contracts of the BORROWER
and GUARANTOR are and will be kept at BORROWER's executive offices at the
address first set forth above (the “Premises”).


L. Compliance with Laws. Each of BORROWER and GUARANTOR is in compliance in all
material respects with all laws and governmental rules and regulations
applicable to BORROWER, GUARANTOR, the Collateral and to BORROWER’s and
GUARANTOR’s business, properties and assets, including, but not limited to,
applicable federal and state securities laws and the provisions of the
Sarbanes-Oxley Act of 2002, to the extent the failure to so comply would have a
material adverse affect upon the BORROWER, the Collateral, or the rights and
remedies of the BANK hereunder.


M. Issuance of Securities. Each of BORROWER and GUARANTOR has complied in all
material respects with all federal and state laws and governmental rules and
regulations applicable to the issuance and sale of securities by BORROWER and
GUARANTOR.


N. Hazardous Waste. No Hazardous Waste (as hereinafter defined) has been
generated, stored or treated on any of the premises occupied by BORROWER or
GUARANTOR, except in compliance with all applicable laws to the extent a failure
to so comply would have a material adverse affect upon the BORROWER, the
Collateral, or the rights and remedies of the BANK hereunder. No Hazardous Waste
has ever been, is being, is intended to be, or is threatened to be spilled,
released, discharged, disposed, placed or otherwise caused to be found in the
soil or water in, under, or upon any of the premises occupied by the BORROWER or
GUARANTOR. Each of BORROWER and GUARANTOR agrees to indemnify and hold the BANK
harmless from and against any claims, damages, liabilities (whether joint or
several), losses and expenses (including, without limitation, attorneys' fees)
incurred by the BANK as a result of the presence of Hazardous Waste in, under,
or upon any of the premises occupied by the BORROWER or GUARANTOR. For the
purpose of this Agreement, the term “Hazardous Waste” means “hazardous waste”,
“hazardous material”, “hazardous substance”, and “oil” as presently defined in
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Material Transportation
Act, the Federal Water Pollution Control Act, and corresponding state and local
statutes, ordinances, and regulations, as such statutes, ordinances and
regulations may be amended, or as defined in any federal or state regulation
adopted pursuant to such acts.


O. Title to Collateral. BORROWER and GUARANTOR have and will at all times have
good and marketable title to the Collateral, free and clear from any liens,
security interests, mortgages, encumbrances, pledges or other right, title or
interest of any other person or entity, except those arising under the Loan
Documents or permitted by the BANK under this Agreement or the Security
Agreement (“Permitted Encumbrances”).


 
-10-

--------------------------------------------------------------------------------

 
P. Employees. Each of BORROWER and GUARANTOR has to the best of its knowledge
complied with all laws relating to the employment of labor, including any
provisions thereof relating to ERISA, wages, hours, collective bargaining, the
payment of social security and similar taxes, equal employment opportunity,
employment discrimination and occupational safety and health, and is not liable
for any arrears of wages or any taxes or penalties for failure to comply with
any of the foregoing, to the extent the failure to so comply with any of the
foregoing would have a material adverse affect upon the BORROWER, the
Collateral, or the rights and remedies of the BANK hereunder.


Q. Subsidiaries. BPG owns all of the issued and outstanding capital stock of BPR
and GUARANTOR and other than BPR, GUARANTOR, and BRANDPARTNERS EUROPE LTD., a
private limited company formed under the laws of England and Wales (“BPE”), BPG
has no direct or indirect subsidiaries.


IX. AFFIRMATIVE COVENANTS. Until payment in full of all indebtedness under the
Loans and the other Obligations, each of BORROWER and GUARANTOR agrees that,
unless the BANK shall otherwise consent in writing, it will:


A. Prompt Payment. Pay promptly, subject to any applicable cure or grace period,
when due all amounts due and owing to the BANK.


B. Use of Proceeds. Use the proceeds of the Loans only in accordance with the
provisions of this Agreement and will furnish the BANK with such evidence as it
may reasonably require with respect to such use.


C. Financial Statements. Furnish the BANK with such financial statements of
BORROWER and GUARANTOR as are described on Schedule B attached hereto. All such
statements shall be prepared on a consistent basis in a format reasonably
acceptable to the BANK.


D. Maintenance of Existence. Take all necessary action to maintain BORROWER's
and GUARANTOR’s legal existence.


E. Maintenance of Business. Do or cause to be done all things commercially
reasonable and necessary to maintain and preserve BORROWER's and GUARANTOR’s
business and assets.


F. Maintenance of Insurance. Keep all of BORROWER's and GUARANTOR’s properties
(specifically including, but not limited to, the Collateral) adequately insured
against loss or damage by fire and such other casualties and hazards as the BANK
may specify from time to time; maintain adequate Workman's Compensation
Insurance under applicable laws and Comprehensive General Public Liability
Insurance; and maintain adequate insurance covering such other risks as the BANK
may reasonably specify from time to time hereafter. All insurance required
hereunder shall be effected by valid and enforceable policies issued by insurers
of recognized responsibility authorized to transact business within the State of
New Hampshire and shall, inter alia, (1) name the BANK as a loss payee, and (2)
provide that the BANK shall be notified in writing of any proposed cancellation
of such policy at least thirty (30) days in advance thereof and will have the
opportunity to correct any deficiencies justifying such proposed cancellation.
For the purposes of this Paragraph, an insurance policy shall be deemed to be
“adequate” if it provides coverage against such risks and in such amounts as is
customarily carried by owners of similar businesses and properties. BANK
acknowledges receipt of certificates of BORROWER’s insurance coverages in effect
as of the date hereof and accepts the same for purposes of compliance with this
Section IX. F. as of the date hereof.


 
-11-

--------------------------------------------------------------------------------

 
G. Inspection by the BANK. Each of BORROWER and GUARANTOR agrees that the BANK
may, upon ten (10) days prior notice, conduct regular field examination audits
of the BORROWER's and GUARANTOR’s books, records, accounts, inventory, and other
property at each of BORROWER’s and GUARANTOR’s locations up to two (2) times
during each fiscal year of BORROWER and that BORROWER shall pay the BANK all
reasonable fees, costs, and expenses charged or incurred by BANK for such
audits. BANK agrees to conduct such audits at such times as are reasonably
convenient to the BORROWER and GUARANTOR, as the case may be. Each of BORROWER
and GUARANTOR also agrees that upon prior reasonable notice (other than in
emergencies when no notice shall be required) and during normal business hours,
it shall permit any person designated by the BANK to inspect any of BORROWER's
and GUARANTOR’s properties, including its books, records, and accounts (and
including the making of copies thereof and extracts therefrom) all at BANK's
cost and expense. BANK agrees that it shall only conduct such inspections of the
BORROWER’s and GUARANTOR’s properties as the BANK reasonably deems necessary and
appropriate to monitor the condition of the BORROWER, GUARANTOR, and the
Collateral and in any event not so frequently as to be unnecessarily disruptive
to the BORROWER’s or GUARANTOR’s business operations. After and during the
continuance of an Event of Default, each of BORROWER and GUARANTOR also agrees
that the BANK may conduct field examination audits of the BORROWER's and
GUARANTOR’s books, records, accounts, inventory, and other property as often as
the BANK deems necessary and appropriate in its sole discretion and that
BORROWER shall pay the BANK all reasonable fees, costs, and expenses charged or
incurred by BANK for such audits without limitation as to amount.


H. Prompt Payment of Taxes. Accrue its tax liability (including withholdings for
employee taxes and social security) in accordance with usual accounting practice
and pay or discharge (or cause to be paid or discharged) as they become due all
taxes, assessments, and government charges upon its property, operations, income
and products (as well as all claims for labor, materials or supplies), which, if
unpaid might become a lien upon any of its property; provided, that the BORROWER
and GUARANTOR shall, prior to payment thereof, have the right to contest such
taxes, assessments and charges in good faith by appropriate proceedings so long
as the BANK's interests are protected by appropriate financial reserves or bond,
letter of credit, escrowed funds or other appropriate security.


I. Notification of Default Under This and Other Loan or Financing Arrangements.
Promptly notify the BANK in writing of the occurrence of any Event of Default
under this Agreement or any default or breach under any other material loan or
financing arrangements.


 
-12-

--------------------------------------------------------------------------------

 
J. Notification of Litigation and Judgments. Promptly notify the BANK in writing
of any litigation, proceedings, or investigation that has been instituted or is
pending oris threatened of which BORROWER or GUARANTOR has knowledge and which
might have a material adverse affect on its continued operations or financial
condition and of all judgments rendered against the BORROWER or GUARANTOR.


K. Notification of Governmental Action. Promptly notify the BANK in writing of
any governmental investigation or proceeding that has been instituted, is
pending or, is threatened of which BORROWER or GUARANTOR has knowledge,
including without limitation, matters relating to the federal or state tax
returns of the BORROWER or GUARANTOR; compliance with the Occupational Safety
and Health Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
or the Sarbanes-Oxley Act of 2002; proceedings by the Securities and Exchange
Commission; or proceedings by the Treasury Department, Labor Department, or
Pension Benefit Guaranty Corporation with respect to matters affecting employee
welfare, benefit or retirement programs.


L. Preservation of the Collateral and Financial Condition. Take all reasonably
necessary steps to preserve, protect and defend the Collateral free of
unpermitted liens and give BANK access to and permit it to inspect the
Collateral during all business hours and other reasonable times. Take all
reasonably necessary steps to preserve the financial condition of the BORROWER
and GUARANTOR as evidenced by the most recent financial statements of the
BORROWER and GUARANTOR delivered to the BANK prior to the execution of this
Agreement.


M. Maintenance of Records. Keep adequate records and books of account, in which
complete entries will be made in a manner reasonably acceptable to the BANK and
consistently applied, reflecting all financial transactions of the BORROWER and
GUARANTOR.


N. Compliance With Laws. Comply in all material respects with all applicable
laws, rules, regulations, and orders to the extent the failure to comply would
have a material adverse affect upon the BORROWER or the Collateral, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments, and governmental charges imposed upon it or
upon its property; provided, however, that BORROWER and GUARANTOR shall be
entitled to contest the same in good faith so long as such action does not have
a material adverse affect upon the BANK's rights hereunder or the Collateral
which results in the BANK deeming itself insecure within the meaning of the
Uniform Commercial Code as in effect in the State of New Hampshire.


O. Accounts Deposits, and Balances. BORROWER and GUARANTOR shall maintain their
primary operating and deposit accounts with the BANK. BORROWER and GUARANTOR may
maintain accounts with other financial institutions provided that (1) any such
account is maintained solely for purposes of BORROWER’s or GUARANTOR’s business
relationship with such financial institutions, (2) deposits to all such accounts
are limited to $100,000.00 in the aggregate, and (3) BANK is notified in writing
of each such account within five (5) business days of BORROWER or GUARANTOR
establishing the same.


 
-13-

--------------------------------------------------------------------------------

 
P. Notification of Material Adverse Changes. Promptly notify the BANK in writing
of any conditions or circumstances which reasonably could be expected to have a
material adverse affect on BORROWER's or GUARANTOR’S continued operations or
financial condition which is more likely than not to adversely affect the
BORROWER's or GUARANTOR’s ability to pay the Obligations.


Q. Additional Financial and Other Covenants. Comply with the additional
financial and other covenants set forth on Schedule B attached hereto.


R. New Accountants. On or before December 31, 2005, BORROWER shall engage a new
certified public accounting firm to audit the financial statements of the
BORROWER for the fiscal year ending December 31, 2005 and for each fiscal year
thereafter. Such certified public accounting firm shall be subject to the
reasonable approval of the BANK and BANK hereby approves BORROWER’s proposed
engagement of the accounting firm of Moore Stephens, P.C., Certified Public
Accountants for this purpose.


X. NEGATIVE COVENANTS. Until payment in full of all indebtedness under the Loans
and the other Obligations, each of BORROWER and GUARANTOR covenants that neither
BORROWER nor GUARANTOR will, without the express prior written consent of the
BANK:


A. Nature and Scope of Business. Enter into any type of business other than that
in which it is presently engaged or otherwise significantly change the scope or
nature of its business.


B. Indebtedness. Incur, create, assume or suffer to exist any indebtedness for
borrowed money (or issue or sell any of its bonds, debentures, notes or similar
obligations) except: (1) borrowings under the Loans; (2) other Obligations to
the BANK; (3) borrowings used to prepay in full the Obligations, (4) ordinary
trade account payables, (5) purchase money indebtedness or capitalized leases
the aggregate principal amount of which does not at any time exceed $100,000.00,
(6) guaranties permitted under Section X.I below; (7) indebtedness of BORROWER
to subordinated lenders approved in writing by the BANK, which indebtedness is
subject to subordination agreements to the benefit of the BANK, in form and
substance satisfactory to the BANK, (8) indebtedness of BPR to CMII which is
subject to the CMII Subordination Agreement and any refinancing of the
indebtedness of BPR to CMII on terms and conditions which are not more onerous
to BPR than the terms and conditions under the existing indebtedness to CMII and
subject to any such refinancing party executing a subordination agreement to the
benefit of the BANK, in form and substance satisfactory to the BANK
(collectively indebtedness under clauses (7) and (8) being “Permitted
Subordinated Debt”); and (9) issuance of convertible subordinated debentures by
BPG for purposes of obtaining additional working capital up to an aggregate
amount of $1,000,000 and provided the same does not otherwise result in a breach
of any of the financial covenants of the BORROWER under this Agreement.


C. Liens and Mortgages. Incur, create, assume or suffer to exist any pledge,
lien, attachment, charge or other encumbrance of any nature whatsoever on any of
the Collateral, now or hereafter owned, other than (1) the security interests or
liens granted to the BANK pursuant to the Loan Documents; (2) liens imposed by
law, such as carriers, warehousemen's or mechanic's liens incurred in good faith
in the ordinary course of business, and which do not in the aggregate have a
material adverse effect on the BORROWER's or GUARANTOR’s financial condition or
the Collateral; (3) prejudgment judicial attachments, provided that any such
attachments in an amount which individually or in the aggregate exceed
$100,000.00 are discharged in full prior to execution thereon, and in any event
within forty-five (45) days of the date of the issuance of final judgment in the
lawsuit from which such attachment arises, and BORROWER's legal counsel provides
the BANK, immediately upon the issuance of such attachment, with a description
of the lawsuit giving rise to such attachment and the probable outcome thereof;
and (4) purchase money security interests granted and capitalized leases with
respect to indebtedness permitted under clause (5) of Section X.B above.


 
-14-

--------------------------------------------------------------------------------

 
D. Capital Structure; Ownership; Management. Change the capital structure of BPR
or GUARANTOR, or permit or participate in any changes to the current ownership
of 100% of the capital stock of BPR and GUARANTOR by BPG.


E. Places of Business; Location of Collateral. Maintain or relocate to, open or
close, any other place of business or move any of the Collateral of BORROWER
from the BORROWER’s existing facilities in Rochester, New Hampshire and New
York, New York, except upon thirty (30) days prior written notice to the BANK
and except for inventory sold in the ordinary course of business and for the
disposition of obsolete assets in the ordinary course.


F. Mergers, Acquisitions, Etc. Without the Consent of the Bank. Except as
specifically permitted herein below, merge, exchange or consolidate with any
other person, firm, or entity; or sell, assign, lease, or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired); acquire all or
substantially all of the capital stock, assets or the business of any other
person, firm, or entity; or form or organize any new subsidiary entity or firm;
or acquire any real property for operations, investment or otherwise.
Notwithstanding the foregoing, without further consent of the BANK, in
connection with acquiring the business of any person or entity, any of BORROWER
or GUARANTOR may acquire the assets or capital stock of such person or entity
provided that (A) the aggregate consideration (including the payment of cash,
issuance of securities, and assumption of liabilities and indebtedness) for all
such transactions does not exceed $2,500,000.00 and (B) the person or entity
which is the subject of any such acquisition is engaged in substantially the
same business as BPR.


G. Leases. Create, incur, assume, or suffer to exist any obligation as lessee
for the rental or hire of any real or personal property, except (i) leases
existing on the date of this Agreement and any extensions or renewals thereof,
and (ii) operating leases incurred in the ordinary course of BORROWER’s or
GUARANTOR’s business.


H. Sale of Assets.  Sell, lease, assign, transfer, or otherwise dispose of, any
of its now owned or hereafter acquired assets (including, without limitation,
any of the Collateral), except: (1) for inventory disposed of in the ordinary
course of business; (2) the sale or other disposition of assets no longer used
or useful in the conduct of its business as determined in a commercially
reasonable manner; and (3) the sale or other disposition of assets with a value
individually and in aggregate which does not exceed $100,000.00 in any fiscal
year.


 
-15-

--------------------------------------------------------------------------------

 
I. Guaranties. Etc.  Other than with respect to indebtedness permitted under
Section X.B. above (including indebtedness of BPR to CMII which is subject to
the CMII Subordination Agreement), assume, guarantee, endorse, or otherwise be
or become directly or contingently responsible or liable (including, but not
limited to, an agreement to purchase any obligation, stock, assets, goods, or
services, or to supply or advance any funds, assets, goods, or services, or to
maintain or cause such other person, firm, or entity to maintain a minimum
working capital or net worth, or otherwise to assure the creditors of any other
person, firm, or entity against loss) for obligations of any other person, firm,
or entity, except guaranties by endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of business
(product warranties for purposes of this section shall not be deemed
guaranties). Notwithstanding the foregoing, BANK acknowledges that BORROWER may
in the ordinary course of business be responsible for the performance by certain
third parties in connection with projects undertaken by BORROWER for its
customers; provided BORROWER shall notify the BANK in writing in the event that
any such responsibility or liability is or becomes material.


J. Transactions With Affiliates. Enter into any material transaction, including,
without limitation, the purchase, sale, or exchange of property or the rendering
of any service, with any affiliate, or the making of advances to any affiliates,
except in the ordinary course of business upon fair and reasonable terms no less
favorable to the BORROWER or GUARANTOR than they would obtain in a comparable
arm's length transaction with a person not an affiliate which have been
disclosed in writing to and approved by the BANK on or before the date of such
transaction. As used herein, an “affiliate” is any person which is a shareholder
(but excluding CMII) or is under common ownership with or a member of the same
controlled group as BORROWER or GUARANTOR.


K. Dividends.  Except as specifically permitted herein below, declare or pay any
dividends; or purchase, redeem, retire, or otherwise acquire for value any
capital stock, or warrants or options therefor, of any BORROWER or GUARANTOR,
now or hereafter outstanding; or make any distribution of assets to any
stockholders as such of any BORROWER or GUARANTOR, whether in cash, assets, or
obligations of the BORROWER or GUARANTOR; or allocate or otherwise set apart any
sum for the payment of any dividend or distribution on or for the purchase,
redemption, or retirement of, any shares of capital stock; or warrants or
options therefor, of any BORROWER or GUARANTOR, or make any other distribution
by reduction of capital or otherwise in respect of any shares of capital stock,
or warrants or options therefor, of any BORROWER or GUARANTOR. Notwithstanding
the foregoing but subject to the following provision, BPG may (i) declare and
pay ordinary dividends to holders of its common capital stock, provided that the
declaration and payment of any such dividends does not and shall not result in
or cause a breach of any of the financial covenants of the BORROWER under
Section IX.Q. of this Agreement and (ii) issue the capital stock of BPG upon the
exercise of any warrants outstanding with respect thereto.


 
-16-

--------------------------------------------------------------------------------

 
L. Investments. Other than (i) among the BORROWER and GUARANTOR, (ii) BPG’s
investment (whether in the form of debt or equity) in BPE which at no time shall
exceed an aggregate amount of $_______________, and (iii) the acquisition of
warrants by BPG in exchange for its issuance of capital stock upon the exercise
of such warrants; make any loan or advance to any person, firm, or entity, or
purchase or otherwise acquire any capital stock, assets, obligations, or other
securities of, make any capital contribution to, or otherwise invest in or
acquire any interest in any person, firm, or entity, except: (1) direct
obligations of the United States of any agency thereof with maturities of one
year or less from the date of acquisition; (2) commercial paper of a domestic
issuer rated at least “A-1” by Standard & Poor's Corporation or “P-1” by Moody's
Investor's Service, Inc.; (3) certificates of deposit with maturities of one
year or less from the date of acquisition issued by any commercial bank having
capital and surplus in excess of One Hundred Million ($100,000,000.00) Dollars;
and (4) stock, obligations, or securities received in settlement of debts
(created in the ordinary course of business) owing to the BORROWER.


XI. CONDITIONS PRECEDENT TO MAKING OF LOANS. The obligation of the BANK to make
any Loan and make disbursements and advances of the proceeds of the same to the
BORROWER is subject to the satisfaction by the BORROWER, GUARANTOR, or their
representatives of the following conditions precedent with respect to such Loan:
(1) the BORROWER and GUARANTOR have executed and delivered all of the Loan
Documents deemed appropriate and necessary by the BANK in its discretion, in
form and substance satisfactory to the BANK; (2) the BORROWER’s and GUARANTOR’s
warranties and representations as contained herein and in the Loan Documents
shall be accurate and complete in all material respects; (3) BANK has received a
satisfactory opinion of BORROWER’s and GUARANTOR’s legal counsel in form and
substance satisfactory to the BANK; and (4) neither BORROWER nor GUARANTOR shall
be in default under any of the covenants, warranties, representations, terms, or
conditions contained in this Agreement or in the Loan Documents as of the date
of closing on such Loan and as of the date of each disbursement and advance
thereunder.


 
-17-

--------------------------------------------------------------------------------

 
XII. EVENTS OF DEFAULT; ACCELERATION. The occurrence of any one or more of the
following events shall constitute a default under this Agreement, each of the
Loan Documents, and each of the Obligations (individually, an “Event of
Default”, and collectively, “Events of Default”): (1) if any statement,
representation or warranty made by the BORROWER or GUARANTOR in this Agreement
or in any of the Loan Documents, or in connection with any of the same, or if
any financial statement, report, schedule, or certificate furnished by the
BORROWER, GUARANTOR, or any of their officers or accountants to the BANK, shall
prove to have been false or misleading when made, or subsequently becomes false
or misleading, in any material respect; (2) default by the BORROWER in payment
on its due date of any principal or interest called for under any of the Loans
or the Loan Documents, or of other amounts due under any other of the
Obligations, or other default by the BORROWER of its payment obligations under
the Loan Documents or the other Obligations, provided such default is not cured
within any applicable grace period thereunder; (3) default (other than a payment
default described in clause (2) above) by the BORROWER or GUARANTOR in the
compliance, performance or observance of any of the provisions, terms,
conditions, warranties or covenants of this Agreement, the Loan Documents, or
any other of the Obligations, provided that such default is not cured within
thirty (30) days of the occurrence thereof, and further provided, however, that
no cure period shall be afforded BORROWER or GUARANTOR hereunder if such default
has or could reasonably be expected to have an immediate material adverse affect
upon the BORROWER’s or GUARANTOR’s financial condition, upon the BORROWER’s or
GUARANTOR’s ability to conduct its business, upon the Collateral, or upon the
rights, remedies, and/or security of BANK under this Agreement or the other Loan
Documents; (4) the dissolution, termination of existence, merger or
consolidation of the BORROWER or GUARANTOR, or a sale of all or substantially
all of the BORROWER’s or GUARANTOR’S business, assets or properties not in the
ordinary course of business; (5) the BORROWER or GUARANTOR shall (a) apply for
or consent to the appointment of a receiver, trustee or liquidator of any of
them or any of their property, (b) make a general assignment for the benefit of
creditors, (c) be subject to an order of relief from creditors, (d) file a
voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation under any law or statute, or an answer admitting the material
allegations of a petition filed against any of them in any proceeding under any
such law or statute, or (e) offer or enter into any composition, extension or
arrangement seeking relief or extension of their debts; (6) proceedings shall be
commenced or an order, judgment or decree shall be entered, without the
application, approval or consent of the BORROWER or GUARANTOR, as the case may
be, in or by any court of competent jurisdiction, relating to the bankruptcy,
dissolution, liquidation, reorganization or the appointment of a receiver,
trustee or liquidator of the BORROWER or GUARANTOR, or of all or a substantial
part of their assets, and such proceedings, order, judgment or decree shall
continue undischarged or unstayed for a period of sixty (60) days; (7)
BORROWER’s or GUARANTOR’s inability to pay their debts as they mature or other
act of insolvency, as determined by the BANK in a commercially reasonable
manner; (8) a judgment for the payment of money not covered by insurance shall
be rendered against the BORROWER or GUARANTOR in an amount in excess of
$100,000.00 and the same shall remain undischarged for a period of thirty (30)
days, during which period execution shall not be effectively stayed; (9) any
default or event of default, or failure to pay when due, with respect to any
material indebtedness, liabilities or obligations of BORROWER or GUARANTOR to
any third party, including, but not limited to, with respect to any Permitted
Subordinated Debt; (10) if at any time during the twelve (12) month period from
the date of this Agreement, James Brooks is not the Chief Executive Officer of
the BORROWER; or (11) any material adverse change to the BORROWER or GUARANTOR,
or to their financial condition, or to the Collateral, and BORROWER has failed
to cure the conditions giving rise thereto after written notice thereof from the
BANK.


Upon the occurrence of any Event of Default, the BANK's commitment to make
further Loans under the Loan Documents or any other agreement with the BORROWER,
and to make any advances or disbursements under any Loan, shall immediately
cease and terminate and, at the election of the BANK, all of the Obligations of
the BORROWER to the BANK, either under this Agreement, the Loan Documents, or
otherwise, will immediately become due and payable without further demand,
notice or protest, all of which are hereby expressly waived. Thereafter, the
BANK may proceed to protect and enforce its rights, at law, in equity, or
otherwise, against the BORROWER and GUARANTOR, and any endorser of the
BORROWER’s Obligations, either jointly or severally, and may proceed to
liquidate and realize upon any of its Collateral in accordance with the rights
of a secured party under the Uniform Commercial Code, under any other applicable
law, under any Loan Documents, under any other agreement between the BORROWER or
GUARANTOR and the BANK, or under any agreement between any endorser of the
BORROWER’s Obligations to the BANK, and to apply the proceeds thereof to payment
of the Obligations of the BORROWER to the BANK in such order and in such manner
as the BANK, in its sole discretion, deems appropriate.


 
-18-

--------------------------------------------------------------------------------

 
XIII. JOINT AND SEVERAL LIABILITY.


A. Each BORROWER and GUARANTOR is accepting joint and several liability under
this Agreement in consideration of the financial accommodations to be provided
by BANK under this Agreement, for the mutual benefit, directly and indirectly,
of each BORROWER and GUARANTOR, and in consideration of the undertakings of each
other BORROWER and GUARANTOR to accept joint and several liability for the
Obligations of each BORROWER to BANK.


B. Each BORROWER and GUARANTOR, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with each other BORROWER and GUARANTOR, with respect to
the payment and performance of all of the Obligations of each BORROWER to BANK
under this Agreement (including, without limitation, any Obligations arising
under this section), it being the intention of the parties hereto that all the
Obligations of each BORROWER to the BANK under this Agreement shall be the joint
and several obligation of each of the BORROWER and GUARANTOR without preferences
or distinction among them.


C. If and to the extent that any BORROWER or GUARANTOR shall fail to make any
payment with respect to any of the Obligations of each BORROWER to BANK under
this Agreement, as and when due or to perform any of such Obligations in
accordance with the terms thereof, then in each such event the other BORROWER
and GUARANTOR, under this Agreement will make such payment with respect to, or
perform, such Obligation.


D. The Obligations of each BORROWER and GUARANTOR under the provisions of this
section constitute full recourse Obligations of each BORROWER and GUARANTOR
enforceable against each such BORROWER and GUARANTOR to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstance whatsoever.


 
-19-

--------------------------------------------------------------------------------

 
E. Each BORROWER and GUARANTOR hereby waives notice of acceptance of its joint
and several liability, notice of any loans made under this Agreement, notice of
any action at any time taken or omitted by BANK under or in respect of any of
the Obligations of each BORROWER to BANK under this Agreement, and generally, to
the extent permitted by applicable law, but excepting only those notices and
rights to cure specifically provided under this Agreement, all demands, notices
and other formalities of every kind in connection with this Agreement. Each
BORROWER and GUARANTOR hereby assents to, and waivers notice of, any extension
or postponement of the time for the payment of any of the Obligations of each
BORROWER to BANK under this Agreement, the acceptance of any payment of any of
such Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by BANK at any time or times in respect
of any default by any BORROWER and GUARANTOR in the performance or satisfaction
of any term covenant, condition or provision of this Agreement, any and all
other indulgences whatsoever by BANK in respect of any of the Obligations of
each BORROWER to BANK under this Agreement, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such Obligations of each BORROWER to BANK or the addition,
substitution or release, in whole or in part, of any BORROWER or GUARANTOR.
Without limiting the generality of the foregoing, each BORROWER and GUARANTOR
assents to any other action or delay in acting or failure to act on BANK’s part
with respect to the failure by any BORROWER or GUARANTOR to comply with any of
its respective Obligations, including, without limitation, any failure strictly
or diligently to assert any right or to pursue any remedy or to comply fully
with applicable laws or regulations thereunder, which might, but for the
provisions of this section, afford grounds for terminating, discharging or
relieving any BORROWER or GUARANTOR, in whole or in part, from any of its
Obligations under this section, it being the intention of each BORROWER and
GUARANTOR that, so long as any of the Obligations under this Agreement remain
unsatisfied, the Obligations of such BORROWER and GUARANTOR under this section
shall not be discharged except by performance and then only to the extent of
such performance. The obligations of each BORROWER and GUARANTOR under this
section shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any other BORROWER or GUARANTOR or BANK. The joint and several
liability of each BORROWER and GUARANTOR under this Agreement shall continue in
full force and effect notwithstanding any absorption, merger, amalgamation or
any other change whatsoever in the name, membership, constitution or place of
formation of any BORROWER or GUARANTOR or BANK.


F. The provisions of this section are made for the benefit of BANK and BANK’s
successors and assigns, and may be enforced by BANK in good faith from time to
time against any or all of the BORROWER and GUARANTOR as often as occasion
therefore may arise and without requirement on BANK’s part first to marshal any
of its claims or to exercise any of its rights against any BORROWER or GUARANTOR
or to exhaust any remedies available to BANK against any other BORROWER or
GUARANTOR or to resort to any other source or means of obtaining payment of any
of the Obligations under this Agreement or to elect any other remedy. The
provisions of this section shall remain in effect until all of the Obligations
of each BORROWER to BANK under this Agreement shall have been paid in full or
otherwise fully satisfied. If at any time, any payment, or any part thereof,
made in respect of any of such Obligations of each BORROWER to BANK, is
rescinded or must otherwise be restored or returned by BANK upon the insolvency,
bankruptcy or reorganization of any BORROWER or GUARANTOR, or otherwise, the
provisions of this section will forthwith be reinstated in effect, as though
such payment had not been made.


 
-20-

--------------------------------------------------------------------------------

 
G. Each BORROWER and GUARANTOR agrees that it shall not have, and hereby
expressly waives: (i) any right to subrogation or indemnification, and any other
right to payment from or reimbursement by any other BORROWER or GUARANTOR, in
connection with or as a consequence of any payment made by any BORROWER or
GUARANTOR to BANK, (ii) any right to enforce any right or remedy which BANK has
or may hereafter have against any other BORROWER or GUARANTOR, and (iii) any
benefit of, and any right to participate in (A) any collateral now or hereafter
held by BANK, or (B) any payment to BANK by, or collection by BANK from any
other BORROWER or GUARANTOR. The provisions of this paragraph are made for the
express benefit of each BORROWER and GUARANTOR as well as BANK, and may be
enforced independently by each BORROWER and GUARANTOR or any successor in
interest to each BORROWER and GUARANTOR. The foregoing shall in no manner limit
the rights of BORROWER and GUARANTOR against any third party or the properties
or assets of any such third party.


XIV. MISCELLANEOUS PROVISIONS.


A. Entire Agreement; Waivers. This Agreement, the Schedules hereto, and the Loan
Documents together constitute the entire agreement among the BORROWER,
GUARANTOR, and the BANK with respect to the subject matter hereof. No covenant,
term, condition or other provision of this Agreement or any of the Loan
Documents, or any default in connection therewith, may be waived except by an
instrument in writing, signed by the BANK and delivered to the BORROWER and
GUARANTOR. The BANK’s failure to exercise or enforce any of its rights, powers
or privileges under this Agreement or the Loan Documents shall not operate as a
waiver thereof. In the event of any conflict between the terms, covenants,
conditions and restrictions contained in the Loan Documents, the term, covenant,
condition or restriction which confers the greatest benefit upon the BANK shall
control. The determination as to which term, covenant, condition or restriction
is more beneficial shall be made by the BANK in its sole discretion.


B. Remedies Cumulative. All remedies provided under this Agreement and the Loan
Documents or afforded by law shall be cumulative and available to the BANK until
all of the BORROWER’s Obligations to the BANK have been paid in full.


C. Survival of Covenants. All covenants, agreements, representations and
warranties made in this Agreement and in the Loan Documents shall be deemed to
be material and to have been relied on by the BANK, notwithstanding any
investigation made by the BANK or in its behalf, and shall survive the execution
and delivery of this Agreement and the Loan Documents. All such covenants,
agreements, representations and warranties shall bind and inure to the benefit
of the BORROWER’s, GUARANTOR’s, and the BANK’s successors and assigns, whether
so expressed or not.


D. Governing Law; Jurisdiction. This Agreement and the Loan Documents shall be
construed and their provisions interpreted under and in accordance with the laws
of the State of New Hampshire. The BORROWER and GUARANTOR, to the extent they
may legally do so, hereby consent to the jurisdiction of the courts of the State
of New Hampshire and the United States District Court for the State of New
Hampshire for the purpose of any suit, action or other proceeding arising out of
any of their obligations hereunder or with respect to the transactions
contemplated hereby, and expressly waive any and all objections they may have to
venue in any such courts.


 
-21-

--------------------------------------------------------------------------------

 
E. Assurance of Execution and Delivery of Closing Documents and Additional
Instruments. The BORROWER and GUARANTOR agree to execute and deliver, or to
cause to be executed and delivered, to the BANK all of the documents,
instruments, and certificates set forth on the Closing Agenda of even date
herewith and all such further instruments, and to do or cause to be done all
such further acts and things, as the BANK may reasonably request or as may be
necessary or desirable to effect further the purposes of this Agreement and the
Loan Documents. Upon receipt of an affidavit of an officer of BANK as to the
loss, theft, destruction or mutilation of any Note or any other of the Loan
Documents which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon surrender and cancellation of such Note
or other of the Loan Documents, BORROWER will issue, in lieu thereof, a
replacement Note or other of the Loan Documents in the same principal amount
thereof and otherwise of like tenor.


F. Waivers and Assents. The BORROWER, GUARANTOR, and any endorsers of the
BORROWER Obligations to the BANK, hereby waive, to the fullest extent permitted
by law, all rights to marshaling of assets and all rights to demand, notice,
protest, notice of acceptance of this Agreement and the Loan Documents, notice
of Loans made, credit extended, Collateral received or delivered or other action
taken in reliance hereon and all other demands and notices of any description
with respect both to the Loan Documents and the Collateral.


G. No Duty of the Bank With Respect to the Collateral. The BANK shall have no
duty as to the collection or protection of Collateral or any income thereon, nor
as to the preservation of rights against prior parties, nor as to the
preservation of any rights pertaining thereto, beyond the safe custody thereof.


H. Election of the Bank. The BANK may exercise its rights with respect to
Collateral without resorting or regard to other collateral or sources of
reimbursement for the Obligations of BORROWER to the BANK.


 
-22-

--------------------------------------------------------------------------------

 
I. Assignment and Pledge. BANK shall have the unrestricted right at any time or
from time to time, and without BORROWER’s or GUARANTOR’s consent, to assign all
or any portion of its right and obligations under this Agreement and the Loan
Documents to one or more banks or other financial institutions (each, an
“Assignee”), and BORROWER and GUARANTOR agree that they shall execute, or cause
to be executed, such documents, including without limitation, amendments to this
Agreement and to any Loan Documents as BANK shall deem necessary to effect the
foregoing. In addition, at the request of BANK and any such Assignee, BORROWER
shall issue one or more new promissory notes, as applicable, to any such
Assignee and, if BANK has retained any of its rights and obligations hereunder
following such assignment, to BANK, which new promissory notes shall be issued
in replacement of, but not in discharge of, the liability evidenced by the
promissory note held by BANK prior to such assignment and shall reflect the
amount of the respective commitments and loans held by such Assignee and BANK
after giving effect to such assignment. Upon the execution and delivery of
appropriate assignment documentation, amendments and any other documentation
required by BANK in connection with such assignment, and the payment by Assignee
of the purchase price agreed to by BANK and such Assignee, such Assignee shall
be a party to this Agreement and shall have all of the rights and obligations of
BANK hereunder (and under any and all other guaranties, documents, instruments
and agreements executed in connection herewith) to the extent that such rights
and obligations have been assigned by BANK pursuant to the assignment
documentation between BANK and such Assignee, and BANK shall be released from
its obligations hereunder and thereunder to a corresponding extent. This
Agreement and the Loan Documents shall be binding upon and inure to the benefit
of the BANK, BORROWER, GUARANTOR, their successors, assigns, heirs and personal
representatives; provided, however, the rights and obligations of the BORROWER
and GUARANTOR are not assignable, delegable or transferable without the consent
of the BANK. BANK may at any time pledge all or any portion of its rights under
this Agreement and the Loan Documents, including, but not limited to, any
portion of any Note to any of the twelve (12) Federal Reserve Banks organized
under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No such
pledge or enforcement thereof shall release BANK from its obligations under any
of the Loan Documents.


J. Participations. BANK shall have the unrestricted right at any time and from
time to time, and without the consent of or notice to BORROWER or GUARANTOR, to
grant to one or more banks or other financial institutions (each, a
“Participant”) participating interests in BANK’s obligations to lend under this
Agreement, the Loan Documents, and/or any or all of the Loans held by BANK
hereunder. In the event of any such grant by BANK of a participating interest to
a Participant, whether or not upon notice to BORROWER or GUARANTOR, BANK shall
remain responsible for the performance of its obligations hereunder and BORROWER
and GUARANTOR shall continue to deal solely and directly with BANK in connection
with BANK’s rights and obligations hereunder. BANK may furnish any information
concerning BORROWER and GUARANTOR in its possession from time to time to
prospective Assignees and Participants, provided that BANK shall require any
such prospective Assignees or participant to agree in writing to maintain the
confidentiality of such information.


K. The BANK’s Right of Offset. BORROWER and GUARANTOR each hereby grants to
BANK, a continuing lien, security interest and right of setoff as security for
all liabilities and obligations to BANK, whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of BANK or any
entity under the control of Banknorth Group, Inc. and its successors and assigns
or in transit to any of them. At any time, without demand or notice (any such
notice being expressly waived by BORROWER and GUARANTOR), BANK may setoff the
same or any part thereof and apply the same to any liability or obligation of
BORROWER or GUARANTOR even though unmatured and regardless of the adequacy of
any other collateral securing the Loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER OR GUARANTOR ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


 
-23-

--------------------------------------------------------------------------------

 
L. Notices. All notices, requests, demands and other communications provided for
hereunder shall be in writing (including telegraphic communication) and shall be
either mailed by certified mall, return receipt requested, or delivered by
overnight courier service, to the applicable party at the addresses set forth in
this Agreement.


M. Savings Clause. Any provision of this Agreement or any of the Loan Documents
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.


N. Term of this Agreement. This Agreement shall remain in full force and effect
until all of the Obligations have been paid in full, all of the terms,
conditions and covenants under the Loan Documents have been performed, and all
commitments of the BANK advance funds under any of the Loans have terminated.


O. Use of Proceeds. No portion of the proceeds of the Loans shall be used, in
whole or in part, for the purpose of purchasing or carrying any “margin stock”
as such term is defined in Regulation U of the Board of Governors of the Federal
Reserve System.


P. Fees and Expenses. BORROWER shall pay on demand all reasonable expenses of
BANK in connection with the preparation, administration, default, collection,
waiver or amendment of the Loans, or in connection with BANK’s exercise,
preservation or enforcement of any of its rights, remedies or options hereunder,
including, without limitation, fees of outside legal counsel or the allocated
costs of in-house legal counsel, accounting, consulting, brokerage or other
similar professional fees or expenses, and any fees or expenses associated with
travel or other costs relating to any appraisals or examinations conducted in
connection with the Loans or any Collateral therefor, and the amount of all such
expenses shall, until paid, bear interest at the rate applicable to principal
hereunder (including any default rate) and be an Obligation secured by any
Collateral. BANK shall provide to BORROWER a statement in reasonable detail of
such expenses upon BANK’s demand for payment thereof by BORROWER.


Q. Final Agreement. This Agreement is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this
Agreement. All prior or contemporaneous promises, agreements and understandings,
whether oral or written, are deemed to be superceded by this Agreement, and no
party is relying on any promise, agreement or understanding not set forth
herein. This Agreement may not be amended or modified except by a written
instrument describing such amendment or modification executed by BORROWER,
GUARANTOR, and BANK.


R. Interest Rate Provisions. If, at any time, the rate of interest, together
with all amounts which constitute interest and which are reserved, charged or
taken by BANK as compensation for fees, services or expenses incidental to the
making, negotiating or collection of the loan evidenced hereby, shall be deemed
by any competent court of law, governmental agency or tribunal to exceed the
maximum rate of interest permitted to be charged by BANK to BORROWER under
applicable law, then, during such time as such rate of interest would be deemed
excessive, that portion of each sum paid attributable to that portion of such
interest rate that exceeds the maximum rate of interest so permitted shall be
deemed a voluntary prepayment of principal. As used herein, the term “applicable
law” shall mean the law in effect as of the date hereof; provided, however, that
in the event there is a change in the law which results in a higher permissible
rate of interest, then the applicable Loan Document shall be governed by such
new law as of its effective date.


 
-24-

--------------------------------------------------------------------------------

 
S. Waiver of Jury Trial. BORROWER, GUARANTOR, AND BANK MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN
DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT
AS PROHIBITED BY LAW, EACH OF BANK, BORROWER, AND GUARANTOR HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. BORROWER AND GUARANTOR CERTIFY THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR BANK TO ENTER INTO THIS AGREEMENT AND MAKE
THE LOAN.






[SIGNATURE PAGE FOLLOWS]


 
-25-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the BANK, BORROWER, and GUARANTOR have executed this
Agreement all as of the day and year first above written.
 
 

        BANK:     WITNESSES: BANKNORTH, N.A.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

John Mercier, Senior Vice President    

        BORROWER:       BRANDPARTNERS GROUP, INC.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Signature and Title/Duly Authorized    

        BRANDPARTNERS RETAIL, INC.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Signature and Title/Duly Authorized    

        GUARANTOR:       GRAFICO INCORPORATED   
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Signature and Title/Duly Authorized   Title 





 
-26-

--------------------------------------------------------------------------------

 



BANKNORTH, N.A.
COMMERCIAL LOAN AGREEMENT


SCHEDULE A


CASH MANAGEMENT PROVISIONS


BORROWER has established and shall maintain with the BANK a single Demand
Deposit Account No. 9241250820 in the name “BrandPartners Group, Inc.” (the
“Account”). BORROWER and BANK desire to establish a link between the Account and
the Revolving Line of Credit Loan in order to provide for, among other things,
automatic advances (“Automated Sweep Advances”) under the Revolving Line of
Credit Loan to fund debits to the Account that are not otherwise covered by
available funds (“Debits”) and automatic repayment of principal and payment of
interest on the Automated Sweep Advances outstanding under the Revolving Line of
Credit Loan from funds in the Account. BORROWER has requested that Automated
Sweep Advances be automatically authorized under the Revolving Line of Credit
Loan to fund any Debits to the Account, and to maintain any applicable pre-set
Target Balance, subject to the availability of credit under the Revolving Line
of Credit Loan. BORROWER has further requested that any available funds in the
Account at the end of the day, subject to any applicable pre-set Target Balance,
be used to repay any principal amounts due to the BANK under the Revolving Line
of Credit Loan outstanding as a result of Automated Sweep Advances.


For purposes of implementing the foregoing, the BANK and BORROWER agree as
follows:
 
A. The Revolving Line of Credit Loan is linked to the Account. To the extent
that credit is available under the Revolving Line of Credit Loan, and provided
that the BANK has not terminated the linkage to the Account, Advances under the
Revolving Line of Credit Loan shall be made by the BANK on an automatic basis to
fund Debits to the Account (that, in the absence of the Revolving Line of Credit
Loan, would result in an overdraft), and to maintain any applicable pre-set
Target Balance. Such Automated Sweep Advances shall not require the
authorization of the BORROWER. Any Automated Sweep Advances under the Revolving
Line of Credit Loan affirmatively desired by the BORROWER may be initiated only
by accessing the Account directly via check or other method deemed appropriate
by the BANK.


B. An Automated Sweep Advance under the Revolving Line of Credit Loan shall not
occur if the credit availability under the Revolving Line of Credit Loan has
been terminated by the BANK, or if the credit availability is insufficient to
cover the full amount of the overdraft or the full amount necessary to maintain
any applicable pre-set Target Balance, as the case may be, or if the credit
availability is suspended in accordance with the terms of the Loan Documents, or
if the total of Advances outstanding under the Revolving Line of Credit Loan
together with the amount of any Automated Sweep Advance would exceed the maximum
credit limit under the Loan Documents. The BORROWER agrees that the BANK has the
right to decline, at any time in the exercise of its sole discretion, to make an
Automated Sweep Advance to the BORROWER under the Revolving Line of Credit Loan.


 
-27-

--------------------------------------------------------------------------------

 
C. The aggregate amount of Automated Sweep Advances outstanding under the
Revolving Line of Credit Loan shall be automatically debited from the Account
and repaid on a daily basis, provided that there are available funds in the
Account and subject to any applicable Target Balance. Interest due on Automated
Sweep Advances outstanding under the Revolving Line of Credit Loan shall be
automatically debited from the Account and repaid from available funds in the
Account on the day of each month specified for the payment of interest in the
Loan Documents (“Interest Payment Date”), subject to any applicable Target
Balance. Any available funds in the Account on the Interest Payment Date shall
be used to satisfy the monthly interest payment first, with any excess to be
applied to principal as set forth above. Partial payments will continue as funds
become available until repayment is made in full. If there are insufficient
funds available in the Account to cover the payment of amounts due for interest
on the outstanding principal in accordance with the payment schedule set forth
above, an Automated Sweep Advance under the Revolving Line of Credit Loan shall
automatically occur to fund such payment to the extent that there is
availability under the Revolving Line of Credit Loan.


D.  The Revolving Line of Credit Loan is considered “delinquent” when the
interest and any other amounts due to the BANK under the terms of the Loan
Documents have not been paid as required by the terms of the Loan Documents.
Notwithstanding the foregoing, late fee charges will not be imposed on the
Automated Sweep Advances while the link between the Revolving Line of Credit
Loan and the Account is in effect.
E. Subject to paragraph F below, repayment of Automated Sweep Advances due under
the Revolving Line of Credit Loan may be made only by deposit to the linked
Account and automatic debit by the BANK of available funds in the Account to
satisfy the amounts due. Items on deposit include wire transfers to the Account,
electronic items, cash and check deposits and any other credit items deemed to
be on deposit by the BANK.


F. Notwithstanding anything herein to the contrary, the BANK reserves the right
to mail an invoice to the BORROWER, at any time and from time to time, for the
entire unpaid principal balance and accrued interest plus any late fees or other
amounts due under the Revolving Line of Credit Loan. In addition, the BANK
reserves the right to collect payment from the BORROWER by check or any other
payment method at the time the Revolving Line of Credit Loan terminates, whether
such termination is voluntary or the result of demand by the BANK or an event of
default, or at the time the BORROWER requests payoff information in anticipation
of closing the Revolving Line of Credit Loan, or any other time deemed
appropriate by the BANK.
If at any time the Note evidencing the Revolving Line of Credit Loan is payable
on a demand basis, the entire principal balance of any and all Advances under
the Revolving Line of Credit Loan shall be due and payable to the BANK ON
DEMAND. In no event shall the payment method described herein be construed as a
limitation on the BANK’s right under the Loan Documents to demand full payment
of any or all Advances.


 
-28-

--------------------------------------------------------------------------------

 
G. The BORROWER acknowledges and agrees that the BANK may sever the link between
the Revolving Line of Credit Loan and the Account at any time. If the link is
severed, no Automated Sweep Advances will be made under the Revolving Line of
Credit Loan to fund Debits in the Account. The BANK may continue to
automatically debit the Account for amounts due to it for principal, interest
and late fees in accordance with the terms of the Loan Documents.

 
-29-

--------------------------------------------------------------------------------

 





BANKNORTH, N.A.
COMMERCIAL LOAN AGREEMENT
SCHEDULE B


ADDITIONAL TERMS AND CONDITIONS




I. Fees Payable by BORROWER:



Commitment Fee:   $75,000.00 (payable in full on the date hereof)       Unused
Revolving Line of Credit     Commitment Fee:   0.375% per annum of daily average
of unadvanced amounts under Revolving Line of Credit Loan (based upon maximum
amount of $5,000,000.00), determined quarterly and payable in arrears      
Prepayment Fee:  
In the event of any termination for any reason of the Revolving Line of Credit
prior to the Revolving Line of Credit Maturity Date, or prepayment of the Term
Loan prior to the scheduled payments of principal thereunder, BORROWER shall pay
to BANK a prepayment fee equal to the product of the Commitment Amount (as
hereinafter defined) multiplied by (a) two percent (2%) if such termination or
prepayment occurs on or before May 4, 2006 or (b) one percent (1%) if such
termination or prepayment occurs after May 4, 2006 and on or before the
Revolving Line of Credit Maturity Date. “Commitment Amount” means the sum of
$5,000,000 plus the then outstanding principal balance of the Term Loan.
 

 
 
II. Description of Financial Statements to be Delivered:


A. Annual consolidated and consolidating financial statements of BORROWER and
GUARANTOR within ninety (90) days after the end of each fiscal year, including
balance sheets and statements of income, retained earnings and surplus, and a
statement of cash flow, together with supporting schedules, setting forth in
each case comparative figures for the preceding fiscal year, all as prepared in
accordance with generally accepted accounting principles consistently applied
and in each case prepared and audited by an independent certified public
accountant reasonably acceptable to BANK.


 
-30-

--------------------------------------------------------------------------------

 
B. Form 10K annual report of Brand Partners Group, Inc. as filed with the
Securities and Exchange Commission within ninety (90) days after the end of each
fiscal year.


C. Copies of all management letters, exception reports or similar letters or
reports received by BORROWER from its independent certified public accountants
within five (5) days after receipt thereof by BORROWER.


D. Monthly consolidated financial statements of the BORROWER and GUARANTOR
within thirty (30) days after the end of each month, including balance sheets
and statements of income and cash flow, together with supporting schedules, all
as prepared on a consistent basis by the BORROWER and GUARANTOR.


E. Form 10Q quarterly report of BrandPartners Group, Inc. as filed with the
Securities and Exchange Commission within ninety (90) days after the end of each
fiscal quarter.


F. Annual operating budgets and plans of the BORROWER and GUARANTOR prepared on
a month by month basis to be delivered to the BANK within thirty (30) days prior
to the beginning of the fiscal year as to which they pertain.


G. Current project backlog summary of the BORROWER and GUARANTOR within thirty
(30) days after the end of each month.


H. Financial covenant compliance certifications by the BORROWER within
forty-five (45) days after the end of each fiscal quarter on such or forms as
may from time to time be specified by the BANK.


I. Form 8K’s as filed with the Securities and Exchange Commission within one (1)
business day of filing with the Securities and Exchange Commission.


III. Financial Covenants


A. BORROWER, on a consolidated basis with GUARANTOR, shall have a minimum
Tangible Capital Base (as hereinafter defined) of not less than negative Two
Million Five Hundred Thousand Dollars ($2,500,000.00) as of March 31, 2005, and
as of the end of each of BORROWER’s fiscal quarters thereafter, which minimum
Tangible Capital Base shall increase on a cumulative basis as of the end of each
fiscal quarter by an amount equal to fifty percent (50%) of the Net Profits (as
hereinafter defined) for such fiscal year. “Tangible Capital Base” means the
value of BORROWER's and GUARANTOR’s total assets on a consolidated basis (but
excluding goodwill, patents, trademarks, trade names, organization expense,
unamortized debt discount and expense, capitalized or deferred research and
development costs, deferred marketing expenses, and other like intangibles) less
total liabilities, including but not limited to accrued and deferred income
taxes, but excluding Permitted Subordinated Debt, all as determined from the
BORROWER's and GUARANTOR’s financial statements delivered to the BANK in
accordance with the covenants of the BORROWER herein above (the “Financial
Statements”). “Net Profits” means net profits of BORROWER and GUARANTOR on a
consolidated basis as determined on a consolidated basis in accordance with
generally accepted accounting principles from the Financial Statements.


 
-31-

--------------------------------------------------------------------------------

 
B. BORROWER, on a consolidated basis with GUARANTOR, shall maintain a Fixed
Charge Coverage Ratio (as hereinafter defined) of not less than 1.5:1 as of
March 31, 2005, and as of the end of each of BORROWER’s fiscal quarters
thereafter. “Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA (as
hereinafter defined), minus the sum of taxes, dividends, and non-financed
capital expenditures paid in cash, for the twelve (12) month period ending on
the date of determination, to (b) the sum of interest expense, lease expense,
rent expense, required scheduled principal payments on long term debt and the
current portion of capitalized lease obligations all for the twelve (12) month
period ending on the date of determination. “EBITDA” means BORROWER’s and
GUARANTOR’s net income on a consolidated basis, less income or plus loss from
discontinued operations and extraordinary items, plus income taxes, plus
interest expense, plus depreciation, depletion, amortization and other non-cash
charges, all for the twelve (12) month period ending on the date of
determination.


C. BORROWER, on a consolidated basis with GUARANTOR, shall maintain a ratio of
Funded Debt (as hereinafter defined) to EBITDA not exceeding 2.0:1 as of March
31, 2005, and as of the end of each of BORROWER’s fiscal quarters thereafter.
“Funded Debt” means all of BORROWER’s and GUARANTOR’s outstanding liabilities
for borrowed money and other interest-bearing liabilities on a consolidated
basis, including current and long-term debt (including the Loans and Permitted
Subordinated Debt).


D. BORROWER shall maintain at all times Permitted Subordinated Debt in the
principal amount of not less than $5,500,000.00.


E. BORROWER, on a consolidated basis with GUARANTOR, shall report and certify to
BANK its compliance with the financial covenants hereinabove within forty-five
(45) days after the end of each fiscal quarter, commencing with the fiscal
quarter ending March 31, 2005, on such form or forms as may from time to time be
specified by the BANK.
 
 
-32-

--------------------------------------------------------------------------------

 